                                             Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 1 of 31




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        TAMMY B.,                                       Case No. 18-cv-07701-SI
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING PLAINTIFF’S
                                   9               v.                                       MOTION FOR SUMMARY
                                                                                            JUDGMENT AND DENYING
                                  10        ANDREW SAUL,1                                   DEFENDANT’S CROSS-MOTION FOR
                                                                                            SUMMARY JUDGMENT
                                  11                    Defendant.
                                                                                            Docket Nos. 15, 23, 28
                                  12
Northern District of California
 United States District Court




                                  13
                                               The parties have filed cross-motions for summary judgment in this Social Security appeal.
                                  14
                                       Docket Nos. 15, 23, 28. Having considered the parties’ papers and the administrative record, the
                                  15
                                       Court hereby GRANTS plaintiff’s motion for summary judgment and DENIES defendant’s cross-
                                  16
                                       motion for summary judgment. The matter is REMANDED for immediate payment of benefits.
                                  17

                                  18
                                                                                BACKGROUND
                                  19
                                       I.      Procedural History
                                  20
                                               In February 2015, plaintiff Tammy B. applied for Disability Insurance Benefits (“DIB”)
                                  21
                                       under Title II of the Social Security Act.2 Administrative Record (“AR”) at 167, 169, 171. She
                                  22
                                       alleged a disability onset date of August 5, 2014. Id. at 77. Her application was denied initially and
                                  23
                                       upon reconsideration. Id. at 22. Plaintiff’s application was then heard by Administrative Law Judge
                                  24

                                  25
                                               1
                                  26           Andrew Saul, Commissioner of Social Security, is substituted for his predecessor, Nancy
                                       A. Berryhill, pursuant to Federal Rule of Civil Procedure 25(d).
                                  27
                                               The Court partially redacts plaintiff’s name to mitigate privacy concerns, as suggested by
                                               2

                                  28   the Committee on Court Administration and Case Management of the Judicial Conference of the
                                       United States. See also Fed. R. Civ. P. 5.2(c)(2)(B).
                                             Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 2 of 31




                                   1   (“ALJ”) C. Tompkin on February 23, 2017. Id. The ALJ heard testimony from plaintiff and from

                                   2   vocational expert (“VE”) Linda Ferra. Id. The ALJ denied plaintiff’s claim in a decision dated

                                   3   August 29, 2017. Id. at 31.

                                   4           The Appeals Council denied review of plaintiff’s claims on August 2, 2018, rendering ALJ

                                   5   Tompkin’s denial the final decision of the Commissioner. Id. at 1-4. In denying review, the Appeals

                                   6   Council also considered new evidence submitted by plaintiff but found the new evidence did not

                                   7   show a reasonable probability that it would change the outcome of the ALJ’s decision. Id. at 2.

                                   8           On December 24, 2018, plaintiff filed this action for judicial review pursuant to 42 U.S.C.

                                   9   § 405(g). Dkt. No. 1. After plaintiff moved for summary judgment, Dkt. No. 15 (“Pl.’s Mot.”), the

                                  10   parties stipulated to an extension of time for defendant to file a supplemental certified administrative

                                  11   record, explaining that “the Appeals Council erroneously declined to include and exhibit

                                  12   supplemental evidence submitted by Plaintiff in conjunction with her request for Appeals Council
Northern District of California
 United States District Court




                                  13   review.” Dkt. No. 20. In July 2019, defendant filed a supplemental certified administrative record.

                                  14   Dkt. No. 22 (“SAR”). On September 10, 2019, plaintiff filed a supplemental motion for summary

                                  15   judgment. Dkt. No. 23 (“Pl.’s Suppl. Mot.”). Defendant filed a cross-motion for summary judgment

                                  16   on November 18, 2019. Dkt. No. 28 (“Def.’s Cross-Mot.”). Briefing was completed when plaintiff

                                  17   filed a reply brief on November 29, 2019. See Dkt. No. 29.

                                  18
                                  19   II.     Medical and Personal History

                                  20           At the time of the administrative hearing, plaintiff Tammy B. was a forty-six-year-old

                                  21   woman with at least a high school education. AR at 30, 77, 80. Her past work experience included

                                  22   maintenance janitorial work at a steel decking company, where she was still employed at the time

                                  23   of her accident. Id. at 46, 203-04. She also previously worked as a program manager for adult care,

                                  24   kitchen help at a school, and cashier for a retail corporation. Id. at 203-07.

                                  25           On August 5, 2014, plaintiff sustained an injury when she fell into a manhole. Id. at 407,

                                  26   466. She has not engaged in substantial gainful activity since then. Id. at 24. On February 4, 2015,

                                  27   plaintiff applied for disability benefits due to her suffering from partial seizures, a herniated disk in

                                  28   her neck, blackouts, an inability to lift, and an inability to walk far distances. Id. at 77, 89, 190.
                                                                                           2
                                              Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 3 of 31




                                   1

                                   2   III.     Medical and Vocational Evidence

                                   3            Plaintiff’s medical records include numerous progress notes from plaintiff’s medical

                                   4   appointments. The record includes treatment notes from plaintiff’s various office visits to her

                                   5   primary care physician, Randolph Clarke, M.D. Id. at 442-84. In November 2014, plaintiff began

                                   6   seeing Navjeet Boparai, M.D., for pain management and received multiple cervical epidural steroid

                                   7   injections. Id. at 388-92, 461. The record also includes treatment notes and a seizure disorder form

                                   8   from neurologist Negar Sodeifi, M.D., who began treating plaintiff in December 2014 for changes

                                   9   in speech and potential seizure activity. Id. at 302-17, 486-88. In May 2015, plaintiff was admitted

                                  10   overnight to the hospital at John Muir Medical Center for seizure precautions. Id. at 491-504. The

                                  11   record includes a medical source statement completed by Kimford J. Meador, M.D., in June 2015,

                                  12   diagnosing plaintiff with focal epilepsy and spondylosis with neck and back pain. Id. at 565. The
Northern District of California
 United States District Court




                                  13   record also includes pre- and post-op treatment notes from plaintiff’s November 2016 C5-6 fusion

                                  14   surgery (neck surgery) by Steven Lee, M.D. Id. at 568, 570.

                                  15

                                  16            A.     Treating Physicians

                                  17            On August 13, 2014, plaintiff saw Dr. Clarke, her primary care provider, for her injuries

                                  18   from the manhole incident. Id. at 466. Dr. Clarke diagnosed plaintiff with chronic lumbar disc

                                  19   disease and chronic pain syndrome. Id. On September 2, 2014, plaintiff saw Dr. Clarke again for

                                  20   neck and shoulder pain, lack of sleep due to physical discomfort, and inability to clean or do

                                  21   housework. Id. at 463. Dr. Clarke certified plaintiff for disability from her job for a six-week period.

                                  22   Id. On October 16, 2014, plaintiff saw Dr. Clarke for severe pain in her neck and shoulder. Id. at

                                  23   461. On this date, Dr. Clarke diagnosed plaintiff with cervical disc disease. Id. Additionally, on

                                  24   February 4, 2015, plaintiff visited Dr. Clarke for a disability extension due to her ongoing injuries

                                  25   including cervical spine injury and ongoing seizure disorder. Id. at 450. Dr. Clarke stated that

                                  26   plaintiff’s disability status includes “chronic pain with significant medications, which involve side

                                  27   effects as well as limitation of function related to cervical spine injury and antiseizure medications.”

                                  28   Id. Dr. Clarke explained plaintiff “is unable to perform the usual functions in her employment and
                                                                                          3
                                           Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 4 of 31




                                   1   will remain so likely into the operative and postoperative. Likely to last upper is a one year [sic].

                                   2   At this time we will certify her disability for a period of 90 days and will transfer her case to her

                                   3   operating surgeon thereafter.” Id. Dr. Clarke stated that Dr. Boparai would take over when the

                                   4   three-month extension expired. Id.

                                   5             Since November 7, 2014, plaintiff had also been seeing Dr. Boparai for pain management

                                   6   for neck pain. Id. at 406. Plaintiff saw Dr. Boparai on a roughly monthly basis from November

                                   7   2014 through May 2015. Id. at 522. On December 3, 2014, Dr. Boparai performed a C6-7 cervical

                                   8   epidural steroid injection procedure on plaintiff to relieve pain from her cervical disc disease. Id. at

                                   9   388. Dr. Boparai performed the same procedure on plaintiff two more times, in February 2015 and

                                  10   May 2015. Id. at 362, 555. Dr. Boparai noted that plaintiff has limitations in reaching, handling, or

                                  11   fingering because of weakness in her left wrist and sensory impairments over her right hand. Id. at

                                  12   523. Dr. Boparai explained these limitations would affect plaintiff’s ability to lift and/or carry. Id.
Northern District of California
 United States District Court




                                  13   In Dr. Boparai’s June 4, 2015 medical source statement, she determined plaintiff could lift a

                                  14   maximum of five pounds both occasionally and frequently. Id. at 526. Plaintiff’s last documented

                                  15   visit with Dr. Boparai was July 31, 2015. Id. at 537. Dr. Boparai noted that the July 31, 2015 visit

                                  16   would be plaintiff’s last visit on her current insurance because plaintiff was let go from her job. Id.

                                  17   at 541.

                                  18             Plaintiff also began seeing neurologist Dr. Sodeifi in December 2014 for treatment for

                                  19   speech changes. Id. at 302. Unclear of the causes of her speech change, Dr. Sodeifi ordered an

                                  20   electroencephalogram (“EEG”). Id. at 318. The EEG results showed abnormalities. Id. In January

                                  21   2015, Dr. Sodeifi placed plaintiff on Keppra, an antiepileptic drug, for her spells and seizure

                                  22   symptoms. Id. at 307. Plaintiff returned to Dr. Sodeifi in March 2015 to address continued spells

                                  23   of confusion and seizure symptoms. Id. at 313-17. Dr. Sodeifi increased plaintiff’s Keppra dosage

                                  24   and referred her to epilepsy monitoring at Stanford for clarification and observation of her spells.

                                  25   Id. at 316. In May 2015, Dr. Sodeifi completed a Seizure Disorder form. Id. at 486-88. Dr. Sodeifi

                                  26   noted in the form that plaintiff’s seizure onset date was “at least since December 2014.” Id. at 486.

                                  27   In the form, Dr. Sodeifi described plaintiff’s typical seizure as “episodes of speech difficulty, losing

                                  28   track of time and spacing out,” and said that these seizures initially occurred “one to two times per
                                                                                          4
                                           Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 5 of 31




                                   1   day,” but as of May 2015 were occurring two times a week. Id. Dr. Sodeifi diagnosed plaintiff with

                                   2   complex partial seizures based on plaintiff’s medical reports and EEG report. Id. at 486.

                                   3          In June 2015, plaintiff visited Dr. Meador at the Stanford Comprehensive Epilepsy Center

                                   4   for an initial patient evaluation. Id. at 533. Dr. Meador completed a medical source statement and

                                   5   noted plaintiff’s diagnoses included focal epilepsy and spondylosis with neck and back pain. Id. at

                                   6   565.

                                   7          In October 2016, Dr. Lee performed a physical examination of plaintiff and recommended

                                   8   a C5-6 fusion to alleviate plaintiff’s neck pain resulting from her initial injury. Id. at 574. On

                                   9   November 16, 2016, plaintiff underwent the recommended C5-6 neck surgery. Id. at 570. During

                                  10   plaintiff’s second post-op visit, plaintiff stated her neck pain had improved; however, she

                                  11   complained of right shoulder pain. Id. at 568. In January 2017, plaintiff received an MRI on her

                                  12   right shoulder. Id. at 603.
Northern District of California
 United States District Court




                                  13

                                  14          B.      Reviewing Physicians

                                  15          In May 2015, medical consultant C. Eskander, M.D., rendered an opinion as part of the

                                  16   Social Security Agency (“SSA”) initial review of plaintiff’s disability application. Id. at 86. Dr.

                                  17   Eskander reviewed medical records from plaintiff’s medical appointments with various doctors

                                  18   from August 2014 through April 2015. Id. at 80-81. In assessing plaintiff’s physical residual

                                  19   functional capacity, Dr. Eskander determined that plaintiff should never climb ladders, ropes, and

                                  20   scaffolds. Id. at 83. Dr. Eskander found plaintiff had postural limitations when reaching overhead

                                  21   on the left side. Id. at 84. Dr. Eskander also found plaintiff should avoid even moderate exposure

                                  22   to hazards (machinery, heights, etc.). Id.

                                  23          In July 2015, medical consultant M. Sohn, M.D., rendered an opinion as part of the SSA’s

                                  24   reconsideration review of plaintiff’s disability application. Id. at 100. Dr. Sohn reviewed the initial

                                  25   medical evidence and new evidence from an initial patient evaluation done at Stanford Hospital in

                                  26   June 2015. Id. at 94. In reassessing plaintiff’s physical residual functional capacity, Dr. Sohn’s

                                  27   opinion mirrored the limitations found by Dr. Eskander, except that Dr. Sohn found plaintiff could

                                  28   occasionally climb ladders, ropes, and scaffolds and that she was limited in reaching overhead on
                                                                                         5
                                           Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 6 of 31




                                   1   both the left and right sides. See id. at 96.

                                   2

                                   3           C.      Vocational Expert Testimony

                                   4           Vocational expert Linda Ferra (the “VE”) testified at the ALJ hearing. The VE described

                                   5   plaintiff’s past work, classified as a janitor, as “medium work.” Id. at 67. The ALJ’s first

                                   6   hypothetical question asked if plaintiff’s past work could be performed by an individual of plaintiff’s

                                   7   age, education, and work experience who is able to perform light exertion work activities, and with

                                   8   the following limitations: “lift and carry twenty pounds occasionally and ten pounds frequently,”

                                   9   “sit for six hours or stand/walk for six hours in an eight-hour work day,” “frequently reach overhead

                                  10   bilaterally,” “occasionally climb ladders,” “frequently balance, kneel, stoop, etc.,” while avoiding

                                  11   hazardous work conditions. Id. at 68. The VE testified that a person with those limitations could

                                  12   not perform plaintiff’s past work but that at least three jobs meeting those criteria existed in
Northern District of California
 United States District Court




                                  13   significant numbers in the national economy: housekeeping cleaner, fast food worker, and sales

                                  14   attendant. Id. at 69. The ALJ further asked if the same individual could perform any unskilled

                                  15   occupations, if that person were off task ten percent of the time and missed one day of work per

                                  16   month. Id. at 71. The VE responded in the negative, explaining that “if a person is missing an

                                  17   average of a day a month on a consistent basis, plus being off task ten percent of the time, those are

                                  18   both a borderline limitation[;] to combine both of those it would exceed what would be considered

                                  19   competitive employment.” Id. at 72.

                                  20           The ALJ also asked about the individual from the first fact pattern, except that the individual

                                  21   could lift and/or carry ten pounds occasionally, occasionally reach in all directions, and occasionally

                                  22   handle, finger, and feel bilaterally with the upper extremity. Id. at 69. The VE responded that no

                                  23   jobs are available given the profile and residual functional capacity of the individual described by

                                  24   the ALJ in that hypothetical. Id. at 69-70.

                                  25
                                               D.      Additional Evidence
                                  26
                                               In requesting review of the ALJ’s decision before the Appeals Council, plaintiff submitted
                                  27

                                  28
                                                                                         6
                                           Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 7 of 31




                                   1   a deposition of Veda Bhatt, M.D., dated November 9, 2017;3 medical records accompanying the

                                   2   deposition of Dr. Bhatt, dated December 30, 2014, to July 24, 2017; and a letter from Dr. Sodeifi

                                   3   dated September 22, 2017.4 SAR at 632-752. Dr. Bhatt testified that she began seeing plaintiff in

                                   4   the neurology clinic for epilepsy. Id. at 639. Dr. Bhatt provided medication treatment to plaintiff,

                                   5   including prescribing her Keppra and Lamotrigine. Id. at 642. Prior to seeing Dr. Bhatt, plaintiff

                                   6   was diagnosed with focal epilepsy with some non-epileptic spells. Id. at 643. Dr. Bhatt testified

                                   7   that plaintiff was not driving because of her spells and epilepsy and that her driver’s license had

                                   8   been suspended or revoked. Id. at 648-49. In October 2018, Dr. Bhatt observed plaintiff having

                                   9   what Dr. Bhatt described as a “brain fog.” Id. at 664, 686. Dr. Bhatt described this instance as

                                  10   plaintiff blanking out during conversation for approximately fifteen to twenty seconds and not

                                  11   recalling where the conversation left off. Id. at 665. Dr. Bhatt testified that this could have been

                                  12   either an epileptic or non-epileptic seizure. Id. The medical records also indicate that Dr. Bhatt was
Northern District of California
 United States District Court




                                  13   aware of plaintiff’s chronic pain syndrome. Id. at 730. In a February 2016 treatment note, Dr. Bhatt

                                  14   indicated that plaintiff had been sleeping only two hours and that her seizures were occurring

                                  15   frequently, including at night. Id. at 735.

                                  16          The letter from Dr. Sodeifi states that he was plaintiff’s treating neurologist up until May

                                  17   2015. He states that he “reported her to the DMV in 2/2015, based on the California DMV law, to

                                  18   stop driving since she had episodes of loss of consciousness and spacing out.” Id. at 725. However,

                                  19   Dr. Sodeifi said he had “not been following her since 05/2015 as her insurance has changed.” Id.

                                  20          The Appeals Council found that “this evidence [did] not show a reasonable probability that

                                  21   it would change the outcome of the [ALJ’s] decision” and it denied plaintiff’s request for review of

                                  22   the ALJ’s decision. Id. at 1-2.

                                  23

                                  24

                                  25          3
                                               The deposition was taken in a separate civil suit in which plaintiff sued the City of Antioch
                                  26   and Contra Costa Water District.
                                              4
                                  27            Plaintiff also submitted the June 4, 2015 medical source statement from Dr. Boparai.
                                       Because this evidence was already in the record, the Appeals Council did not exhibit this evidence.
                                  28   AR at 2.

                                                                                         7
                                             Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 8 of 31




                                   1                                         LEGAL STANDARDS

                                   2   I.      Standard of Review

                                   3           The Social Security Act authorizes judicial review of final decisions made by the

                                   4   Commissioner. 42 U.S.C. § 405(g). Here, the decision of the ALJ stands as the final decision of

                                   5   the Commissioner because the Appeals Council declined review. Brewes v. Comm’r of Soc. Sec.

                                   6   Admin., 682 F.3d 1157, 1161-62 (9th Cir. 2012). The Court may enter a judgment affirming,

                                   7   modifying or reversing the decision of the Commissioner, with or without remanding the case for a

                                   8   rehearing. 42 U.S.C. § 405(g).

                                   9           Factual findings of the Commissioner are conclusive if supported by substantial evidence.

                                  10   Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2001). The Court may set

                                  11   aside the Commissioner’s final decision when that decision is based on legal error or where the

                                  12   findings of fact are not supported by substantial evidence in the record taken as a whole. Tackett v.
Northern District of California
 United States District Court




                                  13   Apfel, 180 F.3d 1094, 1097-98 (9th Cir. 1999). Substantial evidence is “more than a mere scintilla

                                  14   but less than a preponderance.” Id. at 1098. Substantial evidence means “such relevant evidence

                                  15   as a reasonable mind might accept as adequate to support a conclusion.” Molina v. Astrue, 674 F.3d

                                  16   1104, 1110 (9th Cir. 2012) (internal quotation marks and citations omitted). To determine whether

                                  17   substantial evidence exists, the Court must consider the record as a whole, weighing both evidence

                                  18   that supports and evidence that detracts from the Commissioner’s conclusion. Tackett, 180 F.3d at

                                  19   1098. “Where evidence is susceptible to more than one rational interpretation,” the ALJ’s decision

                                  20   should be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

                                  21

                                  22   II.     Disability Benefits

                                  23           A claimant is “disabled” under the Social Security Act if: (1) the claimant “is unable to

                                  24   engage in any substantial gainful activity by reason of any medically determinable physical or

                                  25   mental impairment which can be expected to result in death or which has lasted or can be expected

                                  26   to last for a continuous period of not less than twelve months,” and (2) the impairment is “of such

                                  27   severity that he is not only unable to do his previous work but cannot, considering his age, education,

                                  28   and work experience, engage in any other kind of substantial gainful work which exists in the
                                                                                         8
                                              Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 9 of 31




                                   1   national economy.” 42 U.S.C. § 1382c(a)(3)(A)-(B). The SSA regulations provide a five-step

                                   2   sequential evaluation process for determining whether a claimant is disabled.               20 C.F.R.

                                   3   § 404.1520(a).     The claimant has the burden of proof for steps one through four and the

                                   4   Commissioner has the burden of proof for step five. Tackett, 180 F.3d at 1098.

                                   5            The five steps of the inquiry are:

                                   6                    1. Is claimant presently working in a substantially gainful activity? If
                                                        so, then the claimant is not disabled within the meaning of the Social
                                   7                    Security Act. If not, proceed to step two. See 20 C.F.R.
                                                        §§ 404.1520(b), 416.920(b).
                                   8
                                                        2. Is the claimant’s impairment severe? If so, proceed to step three.
                                   9                    If not, then the claimant is not disabled.          See 20 C.F.R.
                                                        §§ 404.1520(c), 416.920(c).
                                  10
                                                        3. Does the impairment “meet or equal” one of a list of specific
                                  11                    impairments described in 20 C.F.R. Part 220, Appendix 1? If so, then
                                                        the claimant is disabled. If not, proceed to step four. See 20 C.F.R.
                                  12                    §§ 404.1520(d), 416.920(d).
Northern District of California
 United States District Court




                                  13                    4. Is the claimant able to do any work that he or she has done in the
                                                        past? If so, then the claimant is not disabled. If not, proceed to step
                                  14                    five. See 20 C.F.R. §§ 404.1520(e), 416.920(e).
                                  15                    5. Is the claimant able to do any other work? If so, then the claimant
                                                        is not disabled. If not, then the claimant is disabled. See 20 C.F.R.
                                  16                    §§ 404.1520(f), 416.920(f).
                                  17   Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001). The ALJ has an affirmative duty to

                                  18   assist the claimant in developing the record at every step of the inquiry. Tackett, 180 F.3d at 1098

                                  19   n.3.

                                  20            In between the third and fourth steps, the ALJ must determine the claimant’s Residual

                                  21   Functional Capacity (“RFC”). 20 C.F.R. §§ 404.1520(a)(4), (e), 416.945(a)(5)(1). To determine

                                  22   the RFC, the ALJ considers the impact of the claimant’s symptoms on his or her ability to meet the

                                  23   physical, mental, sensory, and other requirements of work. Id. §§ 404.1545(a)(4), 416.945(e). The

                                  24   ALJ will evaluate all the claimant’s symptoms and the extent to which these symptoms are

                                  25   consistent with evidence in the record. Id. The evidence can include the claimant’s own statements

                                  26   about his or her symptoms, but such statements must be adequately supported by the record in order

                                  27   to establish a disability. Id. In order to determine whether the claimant’s statements are adequately

                                  28   supported, the ALJ must first determine whether the claimant has a medical impairment that could
                                                                                           9
                                          Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 10 of 31




                                   1   reasonably be expected to produce his or her symptoms, and then must evaluate the intensity and

                                   2   persistence of the claimant’s symptoms. Id. When evaluating intensity and persistence, the ALJ

                                   3   must consider all of the available evidence, including the claimant’s medical history, objective

                                   4   medical evidence, and statements about how the claimant’s symptoms affect him or her. Id. The

                                   5   ALJ cannot reject statements about the intensity and persistence of symptoms solely because no

                                   6   objective medical evidence substantiates the statements. Id. §§ 404.1529(c)(2), 416.929(c)(2). The

                                   7   ALJ must also consider factors relevant to the claimant’s symptoms, such as the claimant’s daily

                                   8   activities, the claimant’s medications and treatment, any other measures the claimant uses to

                                   9   alleviate symptoms, precipitating and aggravating factors, and any other factors relevant to the

                                  10   claimant’s limited capacity for work due to his or her symptoms. Id. § 416.929(c)(3)(i)-(vii). After

                                  11   determining the RFC, the ALJ proceeds to steps four and five of the disability inquiry.

                                  12
Northern District of California
 United States District Court




                                  13                                              ALJ’S DECISION

                                  14          At the February 2017 administrative hearing before the ALJ, plaintiff was represented by

                                  15   counsel.5 AR at 39. The ALJ heard testimony from plaintiff as well as from VE Linda Ferra. Id.

                                  16   at 38. No medical expert testified.

                                  17          On August 29, 2017, the ALJ issued a decision finding that plaintiff was not disabled within

                                  18   the meaning of the Social Security Act from August 5, 2014, through the date of the decision. Id.

                                  19   at 31. In determining plaintiff’s disability status, the ALJ applied the five-step disability analysis in

                                  20   accordance with 20 C.F.R. § 404.1520(a). Id. at 23. The ALJ found that plaintiff met the insured

                                  21   status requirements of the Social Security Act through December 31, 2019.6 Id. at 24. At step one,

                                  22   the ALJ determined that plaintiff had not engaged in substantial gainful activity since August 5,

                                  23
                                              5
                                  24              Plaintiff has different counsel representing her in this appeal.
                                              6
                                  25             The disability field report forms from the SSA indicate that plaintiff had a Date Last Insured
                                       of December 31, 2018. AR at 186, 233. Neither party contends that this discrepancy is material in
                                  26   this case. To qualify for DIB (Title II benefits), a claimant must be “fully insured,” as defined at 42
                                       U.S.C. § 414(a), and have sufficient quarters of coverage. See 42 U.S.C. § 423; 20 C.F.R.
                                  27   § 404.130(b). The claimant has the burden of proof to demonstrate that she was disabled prior to
                                       the date on which her disability insured status expired, referred to as the “Date Last Insured.” See
                                  28   Armstrong v. Comm’r of Soc. Sec. Admin., 160 F.3d 587, 589 (9th Cir. 1998) (citing 42 U.S.C.
                                       § 423(c)).
                                                                                          10
                                          Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 11 of 31




                                   1   2014, the alleged onset date of plaintiff’s disability. Id. At step two, the ALJ found that plaintiff

                                   2   suffered from the following severe impairments: cervical degenerative disc disease, lumbar

                                   3   degenerative disc disease, and complex partial seizures. Id. The ALJ determined that plaintiff’s

                                   4   right shoulder impairment was non-severe. Id. at 25. At step three, the ALJ found that plaintiff’s

                                   5   impairments or combination of impairments did not meet or medically equal the severity of any

                                   6   impairment in the Listing of Impairments, including Listings 1.04 (disorders of the spine) or 11.02

                                   7   (seizure disorder). Id.

                                   8          Before proceeding to step four, the ALJ examined plaintiff’s residual function capacity

                                   9   (“RFC”). Id. In assessing the RFC, the ALJ evaluated plaintiff’s testimony and the medical

                                  10   evidence and weighed the opinions of plaintiff’s treating physicians and the agency non-examining

                                  11   physicians. Specifically, the ALJ gave the “most weight” to the opinions of the state agency

                                  12   consultants Drs. Eskander and Sohn and treating physician Dr. Boparai because she found they were
Northern District of California
 United States District Court




                                  13   consistent with the medical records. Id. at 28. The ALJ gave “some weight” to the medical source

                                  14   statements of plaintiff’s treating providers Drs. Clarke and Sodeifi, finding the vagueness of the

                                  15   opinions rendered them of limited utility. Id. at 29. The ALJ gave “little weight” to the opinion of

                                  16   Dr. Meador because she found it went beyond the limits of the treating relationship. Id. As to the

                                  17   plaintiff’s own testimony, the ALJ found that plaintiff’s testimony regarding the symptoms’ severity

                                  18   was inconsistent with the evidence in the record. Id. at 26.

                                  19          In light of the above assessment, the ALJ found plaintiff had the RFC to perform light work

                                  20   as defined in 20 C.F.R. § 404.1567,7 with the following exceptions:

                                  21

                                  22
                                              7
                                               It appears the ALJ erroneously cited to 20 C.F.R. § 404.1567(a), which defines “sedentary
                                       work.” See AR at 25. “Light work” is defined in the Social Security regulations at subsection (b):
                                  23
                                              Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
                                  24          of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job
                                              is in this category when it requires a good deal of walking or standing, or when it involves
                                  25          sitting most of the time with some pushing and pulling of arm or leg controls. To be
                                              considered capable of performing a full or wide range of light work, you must have the
                                  26          ability to do substantially all of these activities. If someone can do light work, we determine
                                              that he or she can also do sedentary work, unless there are additional limiting factors such
                                  27          as loss of fine dexterity or inability to sit for long periods of time.

                                  28   20 C.F.R. § 404.1567(b).

                                                                                        11
                                             Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 12 of 31




                                   1            [Plaintiff] can lift and carry 20 pounds occasionally and 10 pounds frequently;
                                                stand, walk, or sit each for six hours in an eight hour day with normal breaks;
                                   2            can frequently reach overhead bilaterally using her upper extremities;
                                                occasionally climb ladders, ropes, and scaffolds; frequently climb ramps and
                                   3            stairs; the individual can frequently balance, stoop, kneel, crouch or crawl;
                                                should avoid concentrated exposure to workplace hazards such as unprotected
                                   4            heights and moving or heavy machinery; the individual would need to change
                                                position after sitting for two hours.
                                   5

                                   6   Id.

                                   7            Continuing to step four, the ALJ relied on testimony from the VE to find that plaintiff was

                                   8   unable to perform “past relevant work.”8 Id. at 29. At step five, the ALJ also relied on testimony

                                   9   from the VE to find that jobs existed in significant numbers in the national economy that plaintiff

                                  10   could perform, and that therefore a finding of “not disabled” was appropriate. Id. at 30-31.

                                  11

                                  12                                               DISCUSSION
Northern District of California
 United States District Court




                                  13            Plaintiff moves for summary judgment, seeking a determination that the ALJ’s unfavorable

                                  14   findings are erroneous. Plaintiff argues that the Appeals Council erred by failing to provide reasons

                                  15   for rejecting the opinion of treating physician Dr. Bhatt. Pl.’s Suppl. Mot. at 2-4. Second, she

                                  16   contends the ALJ erred by failing to find her chronic pain syndrome to be a severe impairment. Pl.’s

                                  17   Mot. at 13-14. Third, plaintiff states the ALJ erred in evaluating the medical opinion testimony,

                                  18   particularly in rejecting the opinions of treating physicians Drs. Clarke, Boparai, Sodeifi, and

                                  19   Meador. Id. at 14-19. Fourth, she contends the ALJ erred in discrediting plaintiff’s testimony by

                                  20   failing to provide specific, clear and convincing reasons based on substantial evidence in the record.

                                  21   Id. at 19-21. Plaintiff further argues that substantial evidence does not support the ALJ’s findings

                                  22   in assigning the RFC or at step five, by allegedly failing to take into account plaintiff’s chronic pain

                                  23   syndrome and basing it on a non-treating doctor opinion. Id. at 21-22. Plaintiff requests the Court

                                  24   order a remand for an award of benefits or, in the alternative, remand for further administrative

                                  25   proceedings. Id. at 22-24. Defendant contends that substantial evidence supports all of the ALJ’s

                                  26
                                  27
                                                8
                                                 “Past relevant work” means substantial gainful activity performed (either as the claimant
                                       actually performed it or as it is generally performed in the national economy) within the last fifteen
                                  28   years or fifteen years prior to the alleged disability onset date. 20 C.F.R. §§ 404.1560(b), 404.1565,
                                       416.960(b), 416.965.
                                                                                           12
                                            Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 13 of 31




                                   1   findings and conclusions and that the ALJ’s decision is free from reversible error. Def.’s Cross-

                                   2   Mot. at 13.

                                   3

                                   4   I.      Supplemental Record

                                   5           As a threshold matter, the parties dispute whether this Court may properly review the

                                   6   Appeals Council denial. When plaintiff sought review of the ALJ decision from the Appeals

                                   7   Council, she presented additional medical evidence from Dr. Bhatt and Dr. Sodeifi. AR at 2. The

                                   8   Appeals Council found the new evidence “[did] not show a reasonable probability that it would

                                   9   change the outcome of the decision.” Id.; see also 20 C.F.R. § 404.970(a) (eff. Jan. 17, 2017) (“The

                                  10   Appeals Council will review a case if-- . . . (5) . . . the Appeals Council receives additional evidence

                                  11   that is new, material, and relates to the period on or before the date of the hearing decision, and there

                                  12   is a reasonable probability that the additional evidence would change the outcome of the decision.”).
Northern District of California
 United States District Court




                                  13   Plaintiff now argues that “the Appeals Council committed legal error by failing to provide any

                                  14   reason for rejecting the opinion of treating physician Dr. Bhatt.” Pl.’s Suppl. Mot. at 2. Defendant

                                  15   counters that “the Appeals Council’s denial of plaintiff’s request for review is not a final decision

                                  16   subject to judicial review.” Def.’s Cross-Mot. at 2.

                                  17           If plaintiff is asking this Court to reverse the Appeals Council decision, then defendant is

                                  18   correct that the Court lacks jurisdiction to do so. The Ninth Circuit has explained that when the

                                  19   Appeals Council denies a request for review of an ALJ decision, the Court “ha[s] no jurisdiction to

                                  20   review the Appeals Council’s decision denying [plaintiff’s] request for review. That is, we may

                                  21   neither affirm nor reverse the Appeals Council’s decision.” See Taylor v. Comm’r of Soc. Sec.

                                  22   Admin., 659 F.3d 1228, 1231 (9th Cir. 2011). This is because the denial of review is a non-final

                                  23   agency action that makes the ALJ decision the final decision of the Commissioner. Id. The Ninth

                                  24   Circuit has further found that, when considering new evidence that was not before the ALJ, the

                                  25   Appeals Council is “‘not required to make any particular evidentiary finding’ when it reject[s]” that

                                  26   evidence. Id. at 1232 (quoting Gomez v. Chater, 74 F.3d 967, 972 (9th Cir. 1996), superseded by

                                  27   regulation on other grounds).

                                  28           Nevertheless, the Court still considers the additional records submitted to the Appeals
                                                                                          13
                                              Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 14 of 31




                                   1   Council. In this circuit, “when a claimant submits evidence for the first time to the Appeals Council,

                                   2   which considers that evidence in denying review of the ALJ's decision, the new evidence is part of

                                   3   the administrative record, which the district court must consider in determining whether the

                                   4   Commissioner’s decision is supported by substantial evidence.”9 Brewes, 682 F.3d at 1159-60. As

                                   5   such, the Court incorporates its review of the newly submitted evidence into its analysis.

                                   6

                                   7   II.       Severity of Chronic Pain Syndrome at Step Two

                                   8             Plaintiff next challenges “the ALJ’s failure to acknowledge [plaintiff’s] chronic pain

                                   9   syndrome and to make any findings regarding the severity of this impairment” at step two of the

                                  10   five-step disability inquiry. Pl.’s Mot. at 13-14. Even if this were error, any error was harmless.

                                  11   “Step two is merely a threshold determination meant to screen out weak claims.” Buck v. Berryhill,

                                  12   869 F.3d 1040, 1048 (9th Cir. 2017) (citing Bowen v. Yuckert, 482 U.S. 137, 146-47 (1987)). “It is
Northern District of California
 United States District Court




                                  13   not meant to identify the impairments that should be taken into account when determining the RFC.”

                                  14   Id. at 1048-49.

                                  15             Here, the ALJ found plaintiff to have several severe impairments at step two: cervical

                                  16   degenerative disc disease, lumbar degenerative disc disease, and complex partial seizures. AR at

                                  17   24. Moreover, at the RFC stage, the ALJ considered medical records and testimony regarding

                                  18   plaintiff’s allegations of pain, including findings upon physical examination and pain treatment

                                  19   offered and received. See id. at 26-28 (discussing, inter alia, plaintiff’s testimony that “she is

                                  20   disabled because of severe pain,” Dr. Chang’s referral for surgical management to address neck and

                                  21   back pain, and receipt of three cervical epidural steroid injections for pain relief). Where step two

                                  22   is met, the five-step disability inquiry simply proceeds, as it did in this case. Plaintiff was not

                                  23   harmed by the ALJ’s failure to find her chronic pain syndrome severe at step two.

                                  24

                                  25   III.      Medical Opinions

                                  26
                                  27             9
                                                 As noted above, in this case the Appeals Council wrongly refused to exhibit the new
                                  28   evidence. The parties remedied this error when they stipulated to the filing of a supplemental
                                       certified administrative record. See Dkt. No. 22.
                                                                                       14
                                          Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 15 of 31




                                   1          Plaintiff argues the ALJ erred in evaluating medical opinion testimony, particularly

                                   2   weighing the opinions of treating physicians Drs. Clarke, Boparai, Sodeifi, and Meador. Pl.’s Mot.

                                   3   at 14-19. Plaintiff contends that the ALJ failed to provide clear and convincing reasons for rejecting

                                   4   these opinions. Id. Plaintiff also argues the ALJ erred in favoring the opinions of non-examining

                                   5   state agency physicians over plaintiff’s treating providers.

                                   6          In this circuit, courts distinguish among the opinions of three types of physicians: (1) treating

                                   7   physicians who have an established relationship with the claimant; (2) examining physicians who

                                   8   see the claimant but do not treat her; and (3) non-examining physicians who neither examine nor

                                   9   treat the claimant. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Generally, the opinion of a

                                  10   treating physician should be given greater weight than that of an examining or non-examining

                                  11   physician. Id. Similarly, an examining physician’s opinion usually should be given more weight

                                  12   than that of a physician who has not examined the claimant. Ryan v. Comm’r of Soc. Sec., 528 F.3d
Northern District of California
 United States District Court




                                  13   1194, 1198 (9th Cir. 2008).

                                  14          For claims filed before March 27, 2017, such as plaintiff’s, “[t]he medical opinion of a

                                  15   claimant’s treating physician is given ‘controlling weight’ so long as it ‘is well-supported by

                                  16   medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

                                  17   other substantial evidence in [the claimant’s] case record.’” Trevizo v. Berryhill, 871 F.3d 664, 675

                                  18   (9th Cir. 2017) (quoting 20 C.F.R. § 404.1527(c)(2)). As such, the ALJ must provide clear and

                                  19   convincing reasons to reject the uncontradicted opinion of a treating or examining physician. Lester,

                                  20   81 F.3d at 830. Even where a treating or examining physician’s opinion is contradicted by another

                                  21   physician’s opinion, an ALJ may not reject the opinion without “specific and legitimate reasons that

                                  22   are supported by substantial evidence” in the record. Garrison v. Colvin, 759 F.3d 995, 1012 (9th

                                  23   Cir. 2014); Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998). “This is so because, even when

                                  24   contradicted, a treating or examining physician’s opinion is still owed deference and will often be

                                  25   ‘entitled to the greatest weight . . . even if it does not meet the test for controlling weight.’”

                                  26   Garrison, 759 F.3d at 1012 (quoting Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007)).

                                  27          The “substantial evidence” standard requires an ALJ to “set[] out a detailed and thorough

                                  28   summary of the facts and conflicting clinical evidence, stat[e] his interpretation thereof, and mak[e]
                                                                                         15
                                          Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 16 of 31




                                   1   findings.” Reddick, 157 F.3d at 725. Conclusory statements by the ALJ are insufficient; he “must

                                   2   set forth [his or] her own interpretations and explain why they, rather than the doctors’, are correct.”

                                   3   Id. An ALJ errs if he “does not explicitly reject a medical opinion or set forth specific, legitimate

                                   4   reasons for crediting one medical opinion over another[.]” Garrison, 759 F.3d at 1012-13 (citing

                                   5   Nguyen v. Chater, 100 F.3d 1462, 1464 (9th Cir. 1996)).

                                   6

                                   7          A.      Dr. Clarke

                                   8          Plaintiff argues that the ALJ erred when she attributed “some weight” to the opinion of Dr.

                                   9   Clarke, plaintiff’s primary care physician. Pl.’s Mot. at 14-15. Defendant argues that Dr. Clarke

                                  10   “never stated what Plaintiff could still do despite her impairments, the essence of residual functional

                                  11   capacity[,]” and so he argues that the ALJ properly evaluated this opinion. Def.’s Cross-Mot. at 5.

                                  12   Defendant also argues that Dr. Clarke improperly opined on plaintiff’s disability, a determination
Northern District of California
 United States District Court




                                  13   reserved to the Commissioner. See id. at 6 (citing 20 C.F.R. § 404.1527(d)(1); Hill v. Astrue, 698

                                  14   F.3d 1153, 1160 (9th Cir. 2012)).

                                  15          The ALJ discussed Dr. Clarke’s opinion as follows:

                                  16          The undersigned assigns some weight to the treating source statements of Drs. Clark
                                              [sic] and Sodeifi. Dr. Clark [sic] has provided various work excuses indicating
                                  17          claimant cannot return to work at her customary janitorial job (Exhibits 6F at 9 and
                                              10, and 7F at 2). While the proposition that claimant cannot return to her medium to
                                  18          heavy past relevant work is consistent with the medical evidence of record, the
                                              undersigned cannot assign greater weight to these opinions because they lack any
                                  19          specific limitations. Similarly, Dr. Sodeifi’s treating source statement merely
                                              confirms claimant’s diagnosis of complex partial seizures, but indicates no
                                  20          corresponding limitations (Exhibit 13F at 3-4). The undersigned assigns only some
                                              weight to these opinions because their vagueness renders them of limited utility.
                                  21
                                       AR at 29.
                                  22
                                              The Court agrees with defendant that the ALJ did not commit error in the weight assigned
                                  23
                                       to Dr. Clarke’s opinion. See Def.’s Cross-Mot. at 6. The ALJ assigned some weight because Dr.
                                  24
                                       Clarke’s opinion lacked specific limitations. AR at 29. In certifying plaintiff for disability leave
                                  25
                                       from her then-current job doing maintenance janitorial work at a steel decking company, Dr. Clarke
                                  26
                                       was essentially finding that plaintiff could not perform her past relevant work. The records of Dr.
                                  27
                                       Clarke that plaintiff cites do not indicate that plaintiff could not return to any employment but that
                                  28
                                                                                         16
                                          Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 17 of 31




                                   1   she could not return to “her employment.” See AR at 450 (emphasis added), 463; see also Pl.’s

                                   2   Mot. at 14-15. The ALJ reached this same conclusion at step four of the disability inquiry. See AR

                                   3   at 29. The record contains no opinion from Dr. Clarke as to whether plaintiff could perform light

                                   4   or sedentary work. The Ninth Circuit has held that the ALJ need not provide “clear and convincing”

                                   5   reasons for rejecting a treating doctor’s report if the ALJ does not reject the treating doctor’s

                                   6   conclusions. Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010). Here, the ALJ

                                   7   did not reject Dr. Clarke’s opinion, but rather assigned it only “some weight” because the opinion

                                   8   did not extend beyond stating that plaintiff could not return to her job, a conclusion the ALJ

                                   9   accepted. In this way, the ALJ did not err.

                                  10

                                  11          B.      Dr. Boparai

                                  12          Plaintiff also argues the ALJ erred with regards to Dr. Boparai’s opinion. Pl.’s Mot. at 15.
Northern District of California
 United States District Court




                                  13   In determining the RFC, the ALJ stated, in relevant part:

                                  14          The undersigned assigns most weight to the opinions of the State agency medical
                                              consultants and great weight to those of Dr. Boparai because they are consistent with
                                  15          the medical evidence of record. . . . Dr. Boparai provided treating source statements
                                              confirming claimant’s severe impairment and limiting her to light work with lifting
                                  16          limited to five pounds, frequent postural limitations, occasional bilateral
                                              manipulative limitations, and sit/stand option (Exhibits 9F at 1-4 and 10F at 1-3).
                                  17          While the medical evidence of record does not support his lifting and limitations, the
                                              undersigned has otherwise incorporated his opinions into the residual functional
                                  18          capacity statement, above.
                                  19   AR at 28-29.

                                  20          The Court finds the ALJ erred in several respects. Although the ALJ stated that she gave

                                  21   “great weight” to the opinion of Dr. Boparai, the ALJ rejected Dr. Boparai’s assessment that plaintiff

                                  22   could lift only five pounds. Lifting a maximum of five pounds is not consistent with “light work,”

                                  23   see n.7, supra, and the only reason the ALJ provided for rejecting this opinion was that “the medical

                                  24   evidence of record does not support [Dr. Boparai’s] lifting and limitations . . .” See AR at 29. This

                                  25   is not a specific and legitimate reason to reject the opinion of a treating physician. See Garrison,

                                  26   759 F.3d at 1012-13 (“An ALJ errs when he rejects a medical opinion or assigns it little weight

                                  27   while doing nothing more than . . . criticizing it with boilerplate language that fails to offer a

                                  28   substantive basis for his conclusion.”) (citing Nguyen, 100 F.3d at 1464).
                                                                                        17
                                          Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 18 of 31




                                   1           Plaintiff also argues the ALJ was mistaken in stating that she incorporated Dr. Boparai’s

                                   2   opinion into the RFC assessment. Pl.’s Mot. at 16; AR at 29. The Court agrees. Dr. Boparai noted

                                   3   that plaintiff had weakness in her left wrist and sensory impairments over her right hand. AR at

                                   4   523. Dr. Boparai concluded that plaintiff could crawl, reach in any direction, handle, finger, or feel

                                   5   only occasionally, due to her cervical radiculopathy. Id. at 526. The ALJ, by contrast, found that

                                   6   plaintiff could “frequently reach overhead bilaterally using her upper extremities” and “frequently

                                   7   . . . crawl[.]” Id. at 25. The ALJ placed no limitations on plaintiff’s ability to handle, finger, or feel.

                                   8   See id. Although the ALJ stated that she gave Dr. Boparai’s opinion “great weight,” this is belied

                                   9   by the RFC assessment. The ALJ rejected nearly all of the limitations that Dr. Boparai noted. It is

                                  10   thus unclear what of Dr. Boparai’s opinion the ALJ “otherwise incorporated . . . into the residual

                                  11   functional capacity statement, above.” See id. at 29.

                                  12           Defendant argues the ALJ’s reasoning is sufficient “when the entirety of the decision is read
Northern District of California
 United States District Court




                                  13   in context.” Def.’s Cross-Mot at 7. But the ALJ did not cite to any of the evidence that defendant

                                  14   now cites for support, and the Ninth Circuit has routinely held that “we review only the reasons

                                  15   provided by the ALJ in the disability determination and may not affirm the ALJ on a ground upon

                                  16   which he did not rely.” Garrison, 759 F.3d at 1010; see also Connett v. Barnhart, 340 F.3d 871,

                                  17   874 (9th Cir. 2003). The Court finds the ALJ erred in not providing specific and legitimate reasons

                                  18   for rejecting Dr. Boparai’s opinion.

                                  19

                                  20           C.      Dr. Sodeifi

                                  21           Plaintiff argues the ALJ wrongly rejected the opinion of her treating neurologist, Dr. Sodeifi.

                                  22   Pl.’s Mot. at 17. The ALJ gave this opinion “some weight,” explaining that Dr. Sodeifi’s “treating

                                  23   source statement merely confirms claimant’s diagnosis of complex partial seizures, but indicates no

                                  24   corresponding limitations (Exhibit 13F at 3-4).” AR at 29. This explanation is neither specific and

                                  25   legitimate nor supported by substantial evidence. See Garrison, 759 F.3d at 1012. As contrasted

                                  26   with the opinion of Dr. Clarke, the Court finds that in this instance Dr. Sodeifi’s failure to indicate

                                  27   certain limitations, particularly where the SSA’s seizure disorder form did not ask about those

                                  28   limitations, is not a specific and legitimate reason to reject the opinion of a treating physician.
                                                                                           18
                                          Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 19 of 31




                                   1          In the seizure disorder form that Dr. Sodeifi completed, Dr. Sodeifi explained that plaintiff

                                   2   had seizures initially one to two times per day and then, as of May 2015, around two times per week.

                                   3   AR at 486. These were “episodes of speech difficulty, losing track of time and spacing out.” Id.

                                   4   Dr. Sodeifi stated that “[t]hese episodes can happen anytime during the day and patient is at risk for

                                   5   injury or fall due to confusion.” Id. at 487. The ALJ incorporated none of these limitations into the

                                   6   RFC assessment, and some of the functions the ALJ deemed plaintiff could perform—such as

                                   7   occasionally climbing ladders, ropes, and scaffolds—would are at odds with the abilities of someone

                                   8   who is “at risk for injury or fall due to confusion.” See id. at 25, 487.

                                   9          Additionally, the Court agrees with plaintiff that prior to rejecting the opinion of treating

                                  10   neurologist Dr. Sodeifi, the ALJ should have applied the factors in 20 C.F.R. § 404.1527(c)(2)-(6).

                                  11   For claims filed before March 27, 2017, Social Security regulations provide that, when a treating

                                  12   source’s opinions are not given controlling weight, an ALJ must apply the factors in 20 C.F.R.
Northern District of California
 United States District Court




                                  13   § 404.1527(c)(2)(i)-(ii) (length of treatment relationship and the frequency of examination; nature

                                  14   and extent of the treatment relationship) and (c)(3)-(6) (“supportability,” consistency, specialization,

                                  15   and other factors that tend to support or contradict the opinion) in determining how much weight to

                                  16   give each opinion. Garrison, 759 F.3d at 1012 n.11. “Similarly, an ALJ may not simply reject a

                                  17   treating physician’s opinions on the ultimate issue of disability.” Ghanim v. Colvin, 763 F.3d 1154,

                                  18   1161 (9th Cir. 2014) (citing Holohan v. Massanari, 246 F.3d 1195, 1202-03 (9th Cir. 2001)).

                                  19   Application of these factors, particularly when applied to a specialist opinion on his field of

                                  20   specialty, and who had an established treatment relationship with the patient, may have altered the

                                  21   weight the ALJ assigned to this opinion.

                                  22          In rejecting the opinion of Dr. Sodeifi without providing specific and legitimate reasons

                                  23   supported by substantial evidence in the record, and without applying the factors laid out in the

                                  24   regulations, the ALJ erred.

                                  25

                                  26          D.      Dr. Meador

                                  27          Plaintiff also asserts that the ALJ erred in failing to include in the RFC any of the limitations

                                  28   that Dr. Meador identified. Pl.’s Mot. at 17-18. With regard to Dr. Meador, the ALJ stated:
                                                                                         19
                                           Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 20 of 31



                                                The undersigned assigns little weight to the opinions of Dr. Meador. Dr. Meador
                                   1            opined claimant’s seizures, neck, and back pain would be disabling because they
                                                would limit her to no more than two hours of standing and walking and two hours of
                                   2            sitting. However, Dr. Meador evaluated only claimant’s seizures, which he indicates
                                                are not precipitated by exertion (Exhibit 13F at 2-4). Thus, Dr. Meador appears to
                                   3            base his extreme exertional limitations upon a condition he has not treated. Even Dr.
                                                Sodeifi, claimant’s treating neurologist, declined to complete an exertional
                                   4            questionnaire, stating that assessing claimant’s physical capacity was outside his
                                                specialty (Exhibit 2F at 2). Therefore, the undersigned assigns little weight to this
                                   5            opinion because it extends far beyond the limits of Dr. Meador’s treatment
                                                relationship.
                                   6
                                       AR at 29.
                                   7
                                                Upon review of Dr. Meador’s medical source statement, the Court cannot find that the ALJ
                                   8
                                       erred in assigning little weight to this opinion. First, plaintiff argues that the ALJ failed to
                                   9
                                       incorporate the following limitations: “that [plaintiff] needs to rest for one hour after a seizure, she
                                  10
                                       cannot drive, she cannot work over heated elements, and she would be absent from work 3 days a
                                  11
                                       month (AR 565-566).” Pl.’s Mot. at 18. However, the medical source statement contains only the
                                  12
Northern District of California




                                       observation that plaintiff needs to rest for one hour after a seizure. See AR at 565-67. Nowhere in
 United States District Court




                                  13
                                       Dr. Meador’s three-page medical source statement does he opine on plaintiff’s ability to drive or
                                  14
                                       work over heated elements or on her absences from work. See id.
                                  15
                                                Second, the ALJ is correct that Dr. Meador indicated plaintiff’s seizures were not
                                  16
                                       precipitated by exertion. The questionnaire asked the doctor to indicate a patient’s limitations in
                                  17
                                       sitting, standing/walking, and lifting/carrying only if the doctor found that the seizures were
                                  18
                                       precipitated by exertion. See id. at 566-67. It appears Dr. Meador thus completed this portion in
                                  19
                                       error.
                                  20
                                                Third, the ALJ’s failure to specifically enumerate each factor for weighing a treating
                                  21
                                       physician’s opinion as to Dr. Meador resulted only in harmless error.                  See 20 C.F.R.
                                  22
                                       § 404.1527(c)(2)-(6). Here, the ALJ did address certain factors, such as the nature and extent of the
                                  23
                                       treatment relationship, the doctor’s area of specialty, and the supportability of the opinion. See AR
                                  24
                                       at 29. The other factors do not weigh in plaintiff’s favor. It appears that Dr. Meador saw plaintiff
                                  25
                                       only twice, in June and November 2015, although the record contains only notes from the June 2015
                                  26
                                       visit. See id. at 535, 565. Thus, it does not appear that addressing the remaining factors, such as
                                  27
                                       the length of the treatment relationship and the frequency of examination, would have changed the
                                  28
                                                                                         20
                                             Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 21 of 31




                                   1   ALJ’s evaluation of Dr. Meador’s opinion. The Court will not reverse a decision of the ALJ “for

                                   2   errors that are harmless.” See Burch, 400 F.3d at 679 (citing Curry v. Sullivan, 925 F.2d 1127, 1131

                                   3   (9th Cir. 1991)).

                                   4            In sum, the Court finds that the ALJ committed reversible error in discounting the opinions

                                   5   of treating physicians Dr. Boparai and Dr. Sodeifi, without providing specific and legitimate reasons

                                   6   supported by substantial evidence in the record.

                                   7

                                   8   IV.      Plaintiff’s Symptom Testimony

                                   9            Plaintiff contends that the ALJ improperly discredited her testimony regarding symptom

                                  10   severity without providing specific, clear and convincing reasons supported by substantial evidence

                                  11   in the record. Pl.’s Mot. at 19-21.

                                  12            The Ninth Circuit has established a two-step analysis for determining how to credit a
Northern District of California
 United States District Court




                                  13   claimant’s symptom testimony:

                                  14                   First, the ALJ must determine whether the claimant has presented
                                                       objective medical evidence of an underlying impairment which could
                                  15                   reasonably be expected to produce the pain or other symptoms
                                                       alleged. . . .
                                  16
                                                       If the claimant satisfies the first step of this analysis, and there is no
                                  17                   evidence of malingering, the ALJ can reject the claimant’s testimony
                                                       about the severity of her symptoms only by offering specific, clear
                                  18                   and convincing reasons for doing so. This is not an easy requirement
                                                       to meet: The clear and convincing standard is the most demanding
                                  19                   required in Social Security cases.
                                  20   Trevizo, 871 F.3d at 678 (quoting Garrison, 759 F.3d at 1014-15).10 If the ALJ finds the claimant’s

                                  21   allegations of severity are not credible, “[t]he ALJ must state specifically which symptom testimony

                                  22   is not credible and what facts in the record lead to that conclusion.” Smolen v. Chater, 80 F.3d 1273,

                                  23   1284 (9th Cir. 1996). “These findings, properly supported by the record, must be sufficiently

                                  24   specific to allow a reviewing court to conclude the adjudicator rejected the claimant’s testimony on

                                  25
                                                10
                                  26             Defendant disputes that the clear and convincing reasons standard applies to review of a
                                       claimant’s subjective symptom testimony, though defendant acknowledges that this is the law of the
                                  27   Ninth Circuit. Def.’s Cross-Mot. at 9 n.5. The Ninth Circuit has repeatedly rejected defendant’s
                                       position in recent years, reaffirming the continued validity of the clear and convincing reasons
                                  28   standard. See Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir. 2015) (citing Burrell v. Colvin,
                                       775 F.3d 1133, 1136-37 (9th Cir. 2014)).
                                                                                       21
                                          Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 22 of 31




                                   1   permissible grounds and did not arbitrarily discredit a claimant’s testimony regarding pain.” Bunnell

                                   2   v. Sullivan, 947 F.2d 341, 345-46 (9th Cir. 1991) (internal quotation marks and citation omitted).

                                   3          At the first step of the credibility test, the ALJ found that plaintiff’s “medically determinable

                                   4   impairments could reasonably be expected to cause the alleged symptoms[.]” AR at 26. The ALJ

                                   5   cited no evidence of malingering. Moving to the second step, the ALJ found plaintiff’s “statements

                                   6   concerning the intensity, persistence and limiting effects of these symptoms [were] not entirely

                                   7   consistent with the medical evidence[.]” Id. The ALJ found that the “medical evidence of record

                                   8   indicates claimant had only eight months of treatment for her seizures” and that “the medical

                                   9   evidence of record contains no record of treatment for [seizures] after June 2015.” Id. For the same

                                  10   reason, the ALJ rejected plaintiff’s claim that she can no longer drive because of her seizures. Id.

                                  11   In addition, the ALJ rejected plaintiff’s testimony that she has short-term memory loss, that she is

                                  12   “constantly tired, but can’t sleep,” and that “three of [her] doctors suggested [she doesn’t] live
Northern District of California
 United States District Court




                                  13   alone.” Id. The ALJ found all of these statements either inconsistent with or not documented in the

                                  14   medical record. Id. The ALJ also rejected plaintiff’s claim that she could lift no more than five

                                  15   pounds after her neck surgery, citing the fact that “the only limitation by claimant’s orthopedic

                                  16   specialists subsequent to her surgery was to ‘avoid heavy lifting,’ (Exhibit 15F at 1).” Id.

                                  17          The Court finds the ALJ failed to provide clear and convincing reasons for rejecting

                                  18   plaintiff’s symptom testimony regarding her severe pain and seizures. First, the ALJ discredited

                                  19   plaintiff’s testimony regarding seizures, including allegations that she continued having two seizures

                                  20   per week that lasted for a “few minutes” and that left her “wiped out” afterwards. Id. The ALJ

                                  21   likewise rejected plaintiff’s testimony that she no longer drives because of her seizures. Id. The

                                  22   ALJ found this testimony not credible because plaintiff “has not had treatment for these alleged

                                  23   symptoms since June 11, 2015.” Id. The additional evidence submitted to the Appeals Council,

                                  24   however, shows this is not the case. Plaintiff had a change in health care providers in mid-2015

                                  25   when her insurance changed. SAR at 725. She began seeing Dr. Bhatt at Contra Costa County for

                                  26   seizure treatment in December 2015 and saw Dr. Bhatt regularly through at least November 2017.

                                  27   Id. at 632, 638-39. The Court disagrees with defendant that the ALJ properly “drew a reasonable

                                  28   adverse inference from the lack of treatment over a nineteen month period.” See Def.’s Cross-Mot.
                                                                                         22
                                          Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 23 of 31




                                   1   at 11. The additional evidence clearly shows that plaintiff did continue receiving seizure treatment

                                   2   throughout the period in question, and so the rejection of plaintiff’s testimony regarding her seizure

                                   3   disorder was not supported by clear and convincing reasons. Moreover, with regard to driving, in

                                   4   February 2015, Dr. Sodeifi reported plaintiff to the DMV to have her stop driving due to “episodes

                                   5   of loss of consciousness and spacing out.” SAR at 725. Dr. Bhatt noted that at one of their visits

                                   6   she reviewed “seizure safety” with plaintiff, which would have included a discussion of not driving.

                                   7   Id. at 680-81, 743.

                                   8          Nor was the ALJ’s rejection of plaintiff’s claim of short-term memory loss supported by

                                   9   substantial evidence. The ALJ referred to “consistently normal” mental status examinations by Drs.

                                  10   Sodeifi and Meador. AR at 26. However, Dr. Bhatt, plaintiff’s primary care practitioner from

                                  11   December 2015 on, cited plaintiff’s “foggy memory” as one of the reasons Dr. Bhatt did not think

                                  12   plaintiff currently capable of working. SAR at 672; see also SAR at 717 (opining that plaintiff has
Northern District of California
 United States District Court




                                  13   memory loss).

                                  14          The ALJ also rejected plaintiff’s testimony that “she is ‘constantly tired, but can’t sleep,’”

                                  15   finding that “the medical evidence of record contains no evidence to this effect.” AR at 26. The

                                  16   Court finds this reason is not clear and convincing, where plaintiff reported poor sleep to numerous

                                  17   doctors over a period of years. For instance, on September 2, 2014, at an office visit with Dr. Clarke,

                                  18   plaintiff told Dr. Clarke she slept three hours per night due to physical discomfort. Id. at 463.

                                  19   Treatment notes from a December 19, 2014 visit to Dr. Boparai state that plaintiff reported her

                                  20   “[q]uality of sleep is poor.” Id. at 373. In February 2016, Dr. Bhatt indicated that plaintiff had only

                                  21   been sleeping for two hours and that her seizures were occurring frequently. SAR at 735. And her

                                  22   treating neurologists noted that plaintiff suffered seizures at nighttime as well as during the day. AR

                                  23   at 486 (Dr. Sodeifi noting plaintiff has “nocturnal episodes, [in] which she wakes up with aching all

                                  24   over and confusion with no recall of actual event”), 533 (Dr. Meador noting plaintiff’s seizures

                                  25   include “awakening at night with exhaustion, aching and confusion”).

                                  26          The Court determines, however, that there was no error where the ALJ found plaintiff’s

                                  27   testimony that “three of my doctors suggested I don’t live alone” was unsupported by the medical

                                  28   evidence. See AR at 26. Although the record contains statements from doctors that plaintiff was
                                                                                         23
                                          Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 24 of 31




                                   1   afraid to be alone, the Court found no physician recommendations that she should not be left alone.

                                   2   Dr. Bhatt, for instance, testified in deposition that plaintiff was afraid to be left alone, and while Dr.

                                   3   Bhatt put in a request for her to receive some in-home support services to help with certain tasks,

                                   4   Dr. Bhatt did not think plaintiff was a candidate for 24-hour nursing care. SAR at 672-74, 681-83.

                                   5   In her briefs, plaintiff cites to no evidence in the record outside of her own hearing testimony to

                                   6   support the assertion that multiple doctors recommended she not be alone.

                                   7           Finally, the ALJ rejected plaintiff’s testimony that she was limited to lifting no more than

                                   8   five pounds after her neck surgery, which occurred in November 2016. AR at 26, 570. The ALJ

                                   9   cited to a post-operative note from plaintiff’s orthopedic specialists dated March 2, 2017, in which

                                  10   it was recommended that plaintiff “[a]void heavy lifting.” Id. at 595. However, Dr. Bhatt, plaintiff’s

                                  11   primary care physician who treated plaintiff before her neck surgery and for at least a year following

                                  12   the surgery, testified in November 2017 that “it would be hard for her to lift any significant amount
Northern District of California
 United States District Court




                                  13   of weight more than 15 pounds.” SAR at 690. Dr. Bhatt also testified that the neck surgery had not

                                  14   succeeded in controlling plaintiff’s pain. Id. at 711.

                                  15           In sum, the additional evidence from Dr. Bhatt that plaintiff submitted to the Appeals

                                  16   Council undercuts much of the reasoning the ALJ provided for rejecting plaintiff’s symptom

                                  17   testimony. “Remand is necessary where the material evidence gives rise to a ‘reasonable possibility’

                                  18   that the new evidence might change the outcome of the administrative hearing.” Borrelli v. Comm’r

                                  19   of Soc. Sec., 570 Fed. App’x 651, 652 (9th Cir. 2014) (vacating and remanding the decision of the

                                  20   Commissioner where the ALJ explicitly based his rejection of the plaintiff’s pain testimony on the

                                  21   fact that there were no medical records after July 2008, and where plaintiff submitted such records

                                  22   to the Appeals Council) (quoting Booz v. Sec’y of Health & Human Servs., 734 F.2d 1378, 1380-81

                                  23   (9th Cir. 1984)). Here, there is a reasonable possibility that the evidence noted above might change

                                  24   the outcome of the administrative hearing. The evidence indicated that plaintiff was in fact treated

                                  25   for her seizure disorder past June 2015. While the ALJ did not have the supplemental evidence

                                  26   when assessing plaintiff’s symptom testimony, the Court must conclude that substantial evidence

                                  27

                                  28
                                                                                          24
                                            Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 25 of 31




                                   1   does not support the ALJ’s reasoning and so remand is warranted.11

                                   2

                                   3   V.      Remedy

                                   4           The remaining question is whether to remand this case for further administrative proceedings

                                   5   or for the immediate payment of benefits. Plaintiff seeks remand for an immediate award of benefits

                                   6   under the credit-as-true rule. Pl.’s Mot. at 22. The Ninth Circuit has explained that this remedy

                                   7   “was intended as a rare and prophylactic exception to the ordinary remand rule when there is no

                                   8   question that a finding of disability would be required” if the medical opinion or claimant’s

                                   9   testimony were credited as true. Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017) (citing

                                  10   Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1101 (9th Cir. 2014)). Under the credit-

                                  11   as-true rule, the Court may order an immediate award of benefits if three conditions are met. First,

                                  12   the Court asks “whether the ‘ALJ failed to provide legally sufficient reasons for rejecting evidence,
Northern District of California
 United States District Court




                                  13   whether claimant testimony or medical opinion.’” Id. (quoting Garrison, 759 F.3d at 1020).

                                  14   Second, the Court must “determine whether there are outstanding issues that must be resolved before

                                  15   a disability determination can be made, . . . and whether further administrative proceedings would

                                  16   be useful.” Id. (citations and internal quotation marks omitted). Third, the Court then “credit[s] the

                                  17   discredited testimony as true for the purpose of determining whether, on the record taken as a whole,

                                  18   there is no doubt as to disability.” Id. (citing Treichler, 775 F.3d at 1101). Even when all three

                                  19   criteria are met, whether to make a direct award of benefits or remand for further proceedings is

                                  20   within the district court’s discretion. Id. (citing Treichler, 775 F.3d at 1101). In rare instances, all

                                  21   three credit-as-true factors may be met but the record as a whole still leaves doubts as to whether

                                  22   the claimant is actually disabled. Trevizo, 871 F.3d at 683 n.11. In such instances, remand for

                                  23   further development of the record is warranted. Id.

                                  24           Here, the Court has already found that the ALJ failed to provide legally sufficient reasons

                                  25   for discounting the medical opinions of Dr. Boparai and Dr. Sodeifi as well as the symptom

                                  26
                                               11
                                  27             Plaintiff further argues that the errors the ALJ made in weighing the treating physician
                                       testimony and the testimony of plaintiff necessarily led to flawed conclusions in the remaining steps
                                  28   of the disability inquiry. Pl.’s Mot. at 21-22. The Court agrees and addresses these errors in the
                                       section that follows.
                                                                                         25
                                          Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 26 of 31




                                   1   testimony of plaintiff. The Court further finds that there are no outstanding issues to resolve and

                                   2   that further administrative proceedings would not be useful. The medical record in this case contains

                                   3   no significant gaps and consists of records with plaintiff’s primary care physicians and treating

                                   4   neurologists dating from approximately one week after plaintiff’s fall in August 2014 through the

                                   5   August 2017 ALJ decision date. Plaintiff’s treating practitioners met with her frequently and

                                   6   established relationships with her. The Court also has the additional evidence submitted to the

                                   7   Appeals Council in the form of testimony and records from Dr. Bhatt. The Court notes that the ALJ

                                   8   did not have the benefit of these records before her during the administrative hearing. Nevertheless,

                                   9   this Court must consider those records “when reviewing the Commissioner’s final decision for

                                  10   substantial evidence.” See Brewes, 682 F.3d at 1163.

                                  11          Crediting the discredited testimony as true, the record as a whole leaves no doubt as to

                                  12   plaintiff’s disability. See Leon, 880 F.3d at 1045. The medical evidence shows that plaintiff has
Northern District of California
 United States District Court




                                  13   been compliant with treatment, which includes multiple medications for pain management, at least

                                  14   three cervical epidural steroid injections, and neck surgery, and that these treatments have not

                                  15   alleviated her pain symptoms. She has suffered seizures since December 2014 or earlier,12 and has

                                  16   received treatment for her seizures from that time through at least November 2017, the date of the

                                  17   most recent medical records in this case. Although the seizures initially occurred more frequently

                                  18   (up to several times per day), at the time of the hearing she continued to experience them

                                  19   approximately two times per week. See AR at 57, 486; SAR at 713.

                                  20          Plaintiff’s treating physician Dr. Clarke placed her on disability from work through May

                                  21   2015, when he transferred her case to Dr. Boparai. AR at 450, 463. Dr. Boparai, who saw plaintiff

                                  22   for pain management from November 2014 through July 2015, concluded that plaintiff could lift a

                                  23   maximum of five pounds both occasionally and frequently. Id. at 526. After plaintiff’s insurance

                                  24   changed, she began seeing Dr. Bhatt, who practiced family medicine and neurology and who treated

                                  25   plaintiff for her epilepsy from December 2015 through at least November 2017. SAR at 632, 638-

                                  26   39. The additional records submitted to the Appeals Council include nearly three hours of

                                  27
                                              12
                                  28               Plaintiff testified at the hearing that her seizures began in October or November 2014. AR
                                       at 54-55.
                                                                                         26
                                          Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 27 of 31




                                   1   deposition testimony from Dr. Bhatt in November 2017 in which she discussed her treatment

                                   2   relationship with plaintiff and her assessment of plaintiff’s symptoms and functional limitations.

                                   3   See id. at 632-724. Dr. Bhatt testified that she had personally witnessed one of plaintiff’s seizures.13

                                   4   She opined that she did not think plaintiff could currently work because “she is in a lot of pain, she

                                   5   has a foggy memory, and she is just very easily tearful, and I don’t think that she’s able to multitask

                                   6   with the regular things that people need to do to maintain a job. I don’t think she’s able to be in the

                                   7   public too easily.” Id. at 672. Dr. Bhatt thought that plaintiff should not go on a ladder by herself

                                   8   and that “it would be hard for her to lift any significant amount of weight more than fifteen pounds.”

                                   9   Id. at 680, 690. She opined that plaintiff would have a hard time concentrating and that she did not

                                  10   think plaintiff “would be able to maintain employment in the setting of how many breaks she would

                                  11   need in terms of her lack of concentration.” Id. at 690. Dr. Bhatt also noted that plaintiff’s neck

                                  12   surgery had not succeeded in controlling her pain. Id. at 711.
Northern District of California
 United States District Court




                                  13          One of the primary reasons the ALJ cited for rejecting plaintiff’s symptom testimony is that

                                  14   the ALJ believed plaintiff had not received treatment for her seizures after May 2015. AR at 26.

                                  15   The additional records submitted to the Appeals Council show that plaintiff did continue receiving

                                  16   regular care and treatment for her seizures and that as of November 2017 she was continuing to

                                  17   experience seizures “several” times per week. SAR at 713. Notably, defendant does not address

                                  18   Dr. Bhatt’s testimony at all in his cross-motion.

                                  19          The RFC that the ALJ assigned is inconsistent with the limitations described by plaintiff’s

                                  20   treating physicians. Specifically, Dr. Boparai and Dr. Bhatt found plaintiff would be unable to lift

                                  21   twenty pounds, which is “occasionally” required for an RFC of light work. See supra, n.7; AR at

                                  22   526; SAR at 690. The ALJ found that plaintiff could occasionally climb ladders, AR at 25, while

                                  23   Dr. Bhatt did not think she should climb ladders. See SAR at 680.

                                  24          Additionally, the RFC that the ALJ assigned failed to incorporate even those limitations on

                                  25   which the treating and consulting doctors all agreed. For instance, plaintiff’s treating physician Dr.

                                  26   Boparai found that plaintiff had cervical radiculopathy and could reach (extend hands and arms in

                                  27

                                  28
                                              13
                                                At step three of the disability inquiry, the ALJ stated that plaintiff’s seizures “have never
                                       been witnessed by a medical professional.” AR at 25.
                                                                                         27
                                          Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 28 of 31




                                   1   any direction) on the left and right side only occasionally. AR at 527. The State agency consulting

                                   2   physicians Dr. Eskander and Dr. Sohn found, respectively, that plaintiff had limited reaching to the

                                   3   left overhead and to both the left and right overhead. Id. at 84, 96. Yet the ALJ determined plaintiff

                                   4   could “frequently reach overhead bilaterally using her upper extremities,” citing only that “EMGs

                                   5   of her bilateral upper extremities were negative[.]” Id. at 25, 29. Likewise, the ALJ found that

                                   6   plaintiff could occasionally climb ladders, ropes, and scaffolds even though Dr. Eskander, whose

                                   7   opinion the ALJ gave the “most weight,” said she should never engage in such activities. 14 See id.

                                   8   at 28, 83. In short, the medical evidence of record, including those opinions that the ALJ asserts to

                                   9   have credited, does not support the RFC that the ALJ assigned.

                                  10          This led to error at the remaining steps of the disability inquiry. At the hearing, the ALJ

                                  11   asked the VE to:

                                  12          Assume a hypothetical individual of claimant’s age, education and work experience,
Northern District of California
 United States District Court




                                              who is able to perform light exertion work activities as defined in the Regulations.
                                  13          The individual can lift and carry 20 pounds occasionally and ten pounds frequently.
                                              The individual can sit for six hours or stand or walk for six hours in an eight-hour
                                  14          work day, with normal breaks. The individual can frequently reach overhead
                                              bilaterally, using her upper extremities. The individual can occasionally climb
                                  15          ladders, ropes and scaffolds and frequently climb ramps and stairs. The individual
                                              can frequently balance, kneel, stoop, crouch and crawl. The individual should avoid
                                  16          concentrated exposure to work place hazards such as unprotected heights and moving
                                              or heavy machinery.
                                  17
                                       AR at 68. The VE testified that such a person could not perform any of plaintiff’s past work. Id. at
                                  18
                                       69. The ALJ then asked if that same hypothetical individual could perform any other work in the
                                  19
                                       national economy. Id. The VE testified that this hypothetical individual could do the work of
                                  20
                                       “housekeeping cleaner, fast food worker, or sales attendant.” Id. The ALJ relied on this part of the
                                  21
                                       VE’s testimony at step five to conclude that plaintiff was not disabled. Id. at 30-31.
                                  22
                                              The ALJ also asked if there were any unskilled occupations in the national economy for a
                                  23
                                       hypothetical individual with the same facts as in Hypothetical 1, “except the individual can lift
                                  24
                                       and/or carry ten pounds occasionally, and the individual can occasionally reach in all directions
                                  25

                                  26
                                  27
                                              14
                                                 The ALJ explained the rejection of this opinion by stating that Dr. Eskander “assumed
                                       claimant’s . . . seizure disorder had more severe symptoms” than what Dr. Sohn assessed at the
                                  28   reconsideration stage. AR at 29 (citing AR at 93-97).

                                                                                        28
                                          Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 29 of 31




                                   1   bilaterally, and occasionally handle, finger and feel bilaterally with the upper extremity.” Id. at 69.

                                   2   The VE testified that there were not. Id. The VE explained that the combination of “the only

                                   3   occasional handling, fingering and feeling, along with the sedentary work limitation, leaves no

                                   4   jobs.”15 Id. at 69-70. In response to further questioning from the ALJ, the VE also testified that

                                   5   there would be no jobs in the national economy for an individual who would be off task ten percent

                                   6   of the time and who would miss one day of work per month. Id. at 71-72.

                                   7          Plaintiff argues the VE’s testimony in response to the ALJ’s hypothetical is unreliable. Pl.’s

                                   8   Mot. at 22. The Court agrees. “In order for the testimony of a VE to be considered reliable, the

                                   9   hypothetical posed must include ‘all of the claimant’s functional limitations, both physical and

                                  10   mental,’ supported by the record.” Thomas v. Barnhart, 278 F.3d 947, 956 (9th Cir. 2002). “If the

                                  11   record does not support the assumptions in the hypothetical, the vocational expert’s opinion has no

                                  12   evidentiary value.” Lewis v. Apfel, 236 F.3d 503, 517 (9th Cir. 2001). Hypothetical questions posed
Northern District of California
 United States District Court




                                  13   to a vocational expert must include a claimant’s subjective impairments unless the ALJ has clear

                                  14   and convincing reasons for discrediting the claimant’s testimony. See Gallant v. Heckler, 753 F.2d

                                  15   1450, 1456 (9th Cir. 1984); see also Thomas, 278 F.3d at 959.

                                  16          The Ninth Circuit has consistently remanded for an award of benefits in cases where a VE

                                  17   was posed a hypothetical that included the RFC that a claimant would possess if improperly

                                  18   discredited opinions or testimony were taken as true. See, e.g., Garrison, 759 F.3d at 1022;

                                  19   Lingenfelter v. Astrue, 504 F.3d 1028, 1041 (9th Cir. 2007); Varney v. Sec’y of Health & Human

                                  20   Servs., 859 F.2d 1396, 1401 (9th Cir. 1988). In those cases the claimant’s counsel presented an

                                  21   alternative hypothetical to the VE that included the claimant’s limitations and RFC as described by

                                  22   medical opinion or the claimant’s testimony. In each case the VE responded to that hypothetical by

                                  23

                                  24
                                              15
                                                   Social Security regulations define “sedentary work” as:

                                  25          lifting no more than 10 pounds at a time and occasionally lifting or carrying articles
                                              like docket files, ledgers, and small tools. Although a sedentary job is defined as one
                                  26          which involves sitting, a certain amount of walking and standing is often necessary
                                              in carrying out job duties. Jobs are sedentary if walking and standing are required
                                  27          occasionally and other sedentary criteria are met.

                                  28   20 C.F.R. § 404.1567(a).

                                                                                         29
                                          Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 30 of 31




                                   1   saying that a person with those limitations would be disabled. And in each case, the Court found

                                   2   that based on that evidence, the ALJ would be required to find the claimant disabled on remand if

                                   3   the improperly rejected evidence were credited as true.

                                   4          So too here. Plaintiff testified that she suffered seizures approximately two times per week.16

                                   5   AR at 57. When she experiences a seizure, her muscles ache and she is shaking for two to three

                                   6   hours afterward. Id. at 55-56. She testified that she has short-term memory loss and that since her

                                   7   accident she sleeps two to three hours per night and then falls asleep in the afternoon for around half

                                   8   an hour. Id. at 61-62. Moreover, both the treating and consulting physicians found a number of

                                   9   limitations that were not accounted for in the ALJ’s RFC finding. As discussed above, these include

                                  10   limitations in bilateral reaching overhead, see id. at 84, 96, 527 (Drs. Eskander, Sohn, and Boparai),

                                  11   and limitations in carrying or lifting that are inconsistent with light work. See id. at 526 (Dr. Boparai

                                  12   finding plaintiff could lift no more than five pounds in June 2015); SAR at 690 (Dr. Bhatt testifying
Northern District of California
 United States District Court




                                  13   in November 2017 that plaintiff would have difficulty lifting more than fifteen pounds).

                                  14          The VE testified that someone of plaintiff’s age, education, and work experience, who would

                                  15   be off task ten percent of the time and miss one day of work per month, would not find competitive

                                  16   employment. AR at 71-72. The VE also testified that someone of plaintiff’s age, education, and

                                  17   work experience, who could lift and/or carry ten pounds occasionally, who could occasionally reach

                                  18   in all directions bilaterally, and who could occasionally handle, finger and feel bilaterally with the

                                  19   upper extremity—in other words, the physical limitations found by treating Drs. Boparai and

                                  20   Bhatt—would find no jobs in the national economy. See id. at 69.

                                  21          For all of the above reasons, the Court sees no basis for serious doubt in the record that

                                  22   plaintiff is disabled. Moreover, remand for benefits is appropriate here where plaintiff first applied

                                  23   for benefits over five years ago and has already experienced lengthy, burdensome litigation. See

                                  24   Vertigan v. Halter, 260 F.3d 1044, 1053 (9th Cir. 2001); see also Lingenfelter, 504 F.3d at 1041

                                  25   (considering additional evidence submitted to the Appeals Council and reversing and remanding for

                                  26   an award of benefits where vocational expert testified that claimant’s limitations would render him

                                  27
                                              16
                                  28             She testified that she used to experience seizures three times per week, before she was put
                                       on seizure medication and prior to her neck surgery. AR at 55.
                                                                                         30
                                          Case 3:18-cv-07701-SI Document 30 Filed 04/20/20 Page 31 of 31




                                   1   unemployable); Ramirez v. Shalala, 8 F.3d 1449, 1455 (9th Cir. 1993) (reversing and remanding for

                                   2   an award of benefits based on new evidence submitted to the Appeals Council).

                                   3

                                   4                                           CONCLUSION

                                   5          For the foregoing reasons, the Court GRANTS plaintiff’s motion for summary judgment and

                                   6   DENIES defendant’s cross-motion for summary judgment. The Court REMANDS this case

                                   7   pursuant to sentence four of 42 U.S.C. § 405(g) for an immediate payment of benefits.

                                   8

                                   9          IT IS SO ORDERED.

                                  10   Dated: April 20, 2020

                                  11                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  12                                                  United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      31
